Illinois Official Reports

                                          Appellate Court



                 Village of Lake in the Hills v. Niklaus, 2014 IL App (2d) 130654




Appellate Court              THE VILLAGE OF LAKE IN THE HILLS, an Illinois Municipal
Caption                      Corporation, Plaintiff-Appellant, v. DENNIS NIKLAUS, Defendant-
                             Appellee.


District & No.               Second District
                             Docket No. 2-13-0654


Filed                        May 15, 2014



Held                         A hearing officer’s assessment of fines against defendant, based on
(Note: This syllabus         findings pursuant to the administrative adjudication hearing system
constitutes no part of the   adopted by the village under division 2.1 of the Illinois Municipal
opinion of the court but     Code that defendant violated ordinances of plaintiff village, was
has been prepared by the     enforceable in the circuit court; therefore, the trial court’s judgment
Reporter of Decisions        finding that no statutory authority existed to allow the village to enroll
for the convenience of       and enforce the hearing officer’s orders was reversed and the cause
the reader.)
                             was remanded for further proceedings, especially when the village’s
                             procedure of filing exemplified copies of the hearing officer’s orders
                             in the circuit court of the county in which the village was located was
                             appropriate.



Decision Under               Appeal from the Circuit Court of McHenry County, Nos. 12-SC-2558,
Review                       12-SC-2559, 12-SC-2560, 13-LM-26, 13-LM-27; the Hon. John D.
                             Bolger, Judge, presiding.



Judgment                     Reversed and remanded.
     Counsel on               Jennifer J. Gibson, of Zukowski, Rogers, Flood & McArdle, of Crystal
     Appeal                   Lake, for appellant.

                              No brief filed for appellee.

                              Brian D. Day and Roger Huebner, both of Illinois Municipal League,
                              of Springfield, amicus curiae.


     Panel                    JUSTICE HUDSON delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Burke and Justice McLaren concurred in the
                              judgment and opinion.


                                              OPINION


¶1          Division 2.1 of the Illinois Municipal Code (Municipal Code) (65 ILCS 5/1-2.1-1 et seq.
       (West 2012)) permits a home-rule municipality to establish an administrative adjudication
       hearing system to adjudicate the violation of certain municipal ordinances. In the present
       case, an administrative adjudication hearing officer for the Village of Lake in the Hills
       (Village) found defendant, Dennis Niklaus, liable for various municipal ordinance violations
       and assessed fines against defendant. Thereafter, the Village sought to enforce the hearing
       officer’s orders in the circuit court of McHenry County pursuant to division 2.1 of the
       Municipal Code. The court denied the Village’s petitions, finding that there is no statutory
       authority that would allow the Village to enroll and enforce the hearing officer’s orders in the
       circuit court. Thereafter, the Village initiated the present appeal. For the reasons set forth
       below, we disagree with the trial court and hold that an order rendered following an
       administrative adjudication proceeding held pursuant to division 2.1 of the Municipal Code is
       enforceable in the circuit court. We further hold that the method attempted by the Village to
       initiate enforcement in this case–filing exemplified copies of the hearing officer’s orders in
       the circuit court of the county in which the municipality is located–is appropriate under
       division 2.1 of the Municipal Code.
¶2                                         I. BACKGROUND
¶3          The facts relevant to this appeal are not disputed. The Village is a home-rule municipality
       located in McHenry County, Illinois. Defendant is a resident of the Village. The Village
       operates an administrative adjudication hearing system pursuant to division 2.1 of the
       Municipal Code (65 ILCS 5/1-2.1-1 et seq. (West 2012)) and section 15 of the Lake in the
       Hills Municipal Code (Village Code) (Lake in the Hills Municipal Code § 15 (amended May
       22, 2008)).
                                                   -2-
¶4       Between May 3, 2012, and July 2, 2012, the Village charged defendant by complaint on
     an almost daily basis with violations of sections 6.04(A) and 6.06 of the Village Code (Lake
     in the Hills Municipal Code §§ 6.04(A), 6.06 (amended Dec. 13, 2007)). Section 6.04(A) of
     the Village Code provides in relevant part that “no person shall erect or maintain any
     structure or thing on, over or under any street, alley, sidewalk, or public right-of-way except
     by permit from the Board of Trustees.” Lake in the Hills Municipal Code § 6.04(A)
     (amended Dec. 13, 2007). Section 6.06 of the Village Code provides in relevant part that
     “[n]o person shall place any materials on or over any street, sidewalk, or public place without
     a permit from the Public Works Director.” Lake in the Hills Municipal Code § 6.06
     (amended Dec. 13, 2007). The various notices commanded defendant to appear before the
     Village’s administrative adjudication hearing officer at certain dates and times to respond to
     the charges alleged in the complaints.
¶5       On June 13, June 27, July 11, July 25, and August 8, 2012, the hearing officer presiding
     over the adjudicatory hearings entered orders finding defendant liable for the violations and
     assessing fines of $5,000, $5,000, $6,250, $13,750, and $17,500, respectively, plus costs of
     hearing. The orders entered on June 13, June 27, July 25, and August 8, 2012, were entered
     by default after defendant failed to appear on the required dates and at the required times.
     The order entered on July 11, 2012, was entered following a hearing.
¶6       Thereafter, the Village sought to enforce the administrative adjudication orders in the
     circuit court of McHenry County. To this end, on July 23, 2012, the Village filed with the
     McHenry County recorder a memorandum of judgment with respect to each of the
     administrative adjudication orders entered on June 13, June 27, and July 11, 2012. On August
     6, 2012, the Village filed with the McHenry County circuit clerk copies of the June 13, June
     27, and July 11, 2012, administrative adjudication orders and a copy of the memorandum of
     judgment for each order. Each pleading was preceded by a “Foreign/Intrastate Judgment
     Cover Sheet” form provided by the McHenry County circuit clerk. The cover sheet instructed
     the filer to check one of two boxes to indicate the type of case, either “Transcript of
     Judgment” or “Petition to Register Foreign Judgment.” See 735 ILCS 5/12-106 (West 2012)
     (providing for the enforcement of a judgment entered in any Illinois county upon the filing of
     a transcript of judgment in any other Illinois county); 735 ILCS 5/12-650 et seq. (West 2012)
     (pertaining to the registration of a foreign judgment). The Village checked the box labeled
     “Petition to Register Foreign Judgment” on the cover sheet for each case. The pleading
     related to the June 13, 2012, administrative adjudication order was docketed in the trial court
     as case No. 12-SC-2558, the pleading related to the June 27, 2012, administrative
     adjudication order was docketed as case No. 12-SC-2560, and the pleading related to the July
     11, 2012, administrative adjudication order was docketed as case No. 12-SC-2559.
¶7       On August 21, 2012, the Village filed supplementary proceedings in case Nos.
     12-SC-2558, 12-SC-2559, and 12-SC-2560. See 735 ILCS 5/2-1402 (West 2012). On
     September 19, 2012, the trial court dismissed the supplementary proceedings and denied
     enforcement, finding that the administrative adjudication orders were not “certified or
     exemplified.” The trial court also ordered the Village to submit a brief as to the Village’s
     authority to enforce an administrative adjudication order in the circuit court.
                                                -3-
¶8         On September 21, 2012, the Village filed certified copies of the June 13, June 27, and
       July 11, 2012, administrative adjudication orders. On October 4, 2012, the Village submitted
       a memorandum of law in support of its request to enforce the administrative adjudication
       orders in the circuit court. Among other things, the Village argued that it has the authority to
       enforce the orders entered by its administrative adjudication hearing officer against defendant
       in the circuit court pursuant to section 1-2.1-8(b) of the Municipal Code (65 ILCS
       5/1-2.1-8(b) (West 2012)), which provides in relevant part that “the findings, decision, and
       order of the hearing officer may be enforced in the same manner as a judgment entered by a
       court of competent jurisdiction.” On October 11, 2012, the Village filed exemplified copies
       of the June 13, June 27, and July 11, 2012, administrative adjudication orders. On December
       17, 2012, following brief argument, the court dismissed the proceedings without prejudice,
       reasoning that the box checked on each cover sheet filed on August 6, 2012, was the box for
       foreign judgments, which was the wrong box. The trial court granted the Village 30 days to
       file “an amended petition/registration action to enforce” the administrative adjudication
       orders.
¶9         On January 15, 2013, the Village filed in case Nos. 12-SC-2558, 12-SC-2559, and
       12-SC-2560 three pleadings styled “Amended Petition to Enforce Administrative
       Adjudication Judgment in Home Rule Municipality,” seeking once again to enforce the June
       13, June 27, and July 11, 2012, administrative adjudication orders. Also on January 15, 2013,
       the Village filed two pleadings styled “Petition to Enforce Administrative Adjudication
       Judgment in Home Rule Municipality,” seeking to enforce the July 25 and August 8, 2012,
       administrative adjudication orders. The pleading related to the July 25 order was docketed as
       case No. 13-LM-26, and the pleading related to the August 8 order was docketed as case No.
       13-LM-27. All five petitions were accompanied by exemplified copies of the relevant
       administrative adjudication orders.
¶ 10       On March 28, 2013, defendant responded to the Village’s amended petition in case No.
       12-SC-2559, which related to the July 11, 2012, administrative adjudication order. In his
       response, defendant argued that the July 11 administrative adjudication order was not a final
       determination, because it lacked specific findings. Defendant argued that, because the July 11
       administrative adjudication order was not final, the time for administrative review had not
       passed and, therefore, the July 11 order could not yet be enforced. On June 7, 2013, the trial
       court held a hearing on the Village’s amended petition in case No. 12-SC-2559. Following
       the hearing, the trial court denied the Village’s amended petition. In so ruling, the trial court
       stated:
                   “The only relevant question before the court then becomes what subject matter
               jurisdiction in the enforcement of the administrative hearing order is conferred [to]
               the Illinois Circuit Court by the Illinois Municipal Code, section 65 ILCS 5/1-2.1-8.
               (Unintelligible) the language of the Act remained silent as to the Circuit Court’s
               involvement in the enforcement of these hearing officer’s orders. that, at most, the
               language of section 65 ILCS 5/1-2.1-8 fails to define what, if any, role the Illinois
               Circuit Courts have in the enforcement of the administrative order. It remains unclear
               whether or not the Illinois Courts even have a role in the enforcement of the hearing
                                                   -4-
              officer’s orders. The act itself can be read to grant enforcement authority to the
              administrative adjudicatory officer themselves [sic].
                  Finally, even if the Act could be construed to grant subject matter jurisdiction of
              the Circuit Court [sic], the Act remains completely silent as to the mechanism of an
              (unintelligible) or filing or serving or any necessary procedural process for the court
              to consider such a request for enforcement.
                  Again, this court is unaware of any other statutes. For example, in Illinois,
              Enforcement of Foreign Judgments Act or the enrollment of a judgment from another
              county, which would provide for a procedure to enforce these, quote, orders, unquote,
              in the Circuit Court.
                  My finding is that the statute itself is unclear concerning of the procedure [sic], if
              any, the Circuit Court could take to enroll the enforcement of an administrative order.
                  Secondly, there is no statutory authority in the court of civil procedure [sic] to
              enroll such an order of an administrative hearing officer.
                  The court finds that the petition filed by the Village of Lake in the Hills is not a
              judgment and cannot be enforced as a judgment in the Circuit Court.”
¶ 11       After entering its ruling, the trial court granted defendant’s previously filed motion to
       consolidate case Nos. 12-SC-2558, 12-SC-2560, 13-LM-26, and 13-LM-27 with case No.
       12-SC-2559 and likewise denied those petitions to enforce related to the June 13, June 27,
       July 25, and August 8, 2012, administrative adjudication orders. The Village filed a notice of
       appeal on June 21, 2013.

¶ 12                                         II. ANALYSIS
¶ 13       On appeal, the Village argues that the trial court erred in denying its petitions to enforce
       the administrative adjudication orders entered by its hearing officer. According to the
       Village, the unambiguous language of section 1-2.1-8 of the Municipal Code (65 ILCS
       5/1-2.1-8 (West 2012)) expressly permits a home-rule municipality to enforce its
       administrative adjudication orders in the circuit court. The Village further asserts that such an
       administrative adjudication order may be enforced in the same manner as an out-of-county,
       intrastate judgment, that is by filing a transcript of the order in the circuit court (see 735
       ILCS 5/12-106 (West 2012)) and then commencing supplementary proceedings. As such, the
       Village urges this court to reverse the trial court’s judgment and remand this cause for further
       proceedings.1
¶ 14       Prior to addressing the Village’s argument, we note that defendant has not filed a brief
       with this court. In First Capitol Mortgage Corp. v. Talandis Construction Corp., 63 Ill. 2d
       128, 133 (1976), the supreme court explained the options available to a reviewing court when
       an appellee does not file a brief:
                   “We do not feel that a court of review should be compelled to serve as an
               advocate for the appellee or that it should be required to search the record for the

          1
           We allowed the Illinois Municipal League to file an amicus curiae brief in support of the Village.
                                                     -5-
               purpose of sustaining the judgment of the trial court. It may, however, if justice
               requires, do so. Also, it seems that if the record is simple and the claimed errors are
               such that the court can easily decide them without the aid of an appellee’s brief, the
               court of review should decide the merits of the appeal. In other cases if the appellant’s
               brief demonstrates prima facie reversible error and the contentions of the brief find
               support in the record the judgment of the trial court may be reversed.”
       Thus, in the absence of an appellee’s brief, a reviewing court has three options: (1) the court
       may serve as an advocate for the appellee and decide the case when the court determines that
       justice so requires; (2) the court may decide the merits of the case if the record is simple and
       the issues can be easily decided without the aid of an appellee’s brief; or (3) the court may
       reverse the trial court when the appellant’s brief demonstrates prima facie reversible error
       that is supported by the record. First Capitol Mortgage Corp., 63 Ill. 2d at 133; see also
       Thomas v. Koe, 395 Ill. App. 3d 570, 577 (2009) (discussing the three discretionary options
       an appellate court may exercise in the absence of an appellee’s brief). For the reasons set
       forth below, we find that the Village’s brief and the record demonstrate prima facie
       reversible error. Accordingly, we reverse the trial court’s judgment and remand the cause for
       further proceedings.
¶ 15        The issues presented in this case are whether an administrative adjudication order entered
       by an administrative adjudication hearing officer of a home-rule municipality may be
       enforced in the circuit courts of this state, and, if so, what mechanism is available for
       enforcement. Resolution of these matters requires us to engage in statutory construction. The
       cardinal rule of statutory construction is to ascertain and give effect to the intent of the
       legislature. Ferris, Thompson, & Zweig, Ltd. v. Esposito, 2014 IL App (2d) 130129, ¶ 12. The
       most reliable indicator of legislative intent is the language of the statute itself, which should
       be given its plain and ordinary meaning. Edwards v. Addison Fire Protection District
       Firefighters’ Pension Fund, 2013 IL App (2d) 121262, ¶ 40. Where the language of the
       statute is clear and unambiguous, it must be applied as written, without resort to other tools
       of statutory construction. Raintree Homes, Inc. v. Village of Long Grove, 209 Ill. 2d 248, 255
       (2004). Further, a court should not depart from a statute’s plain language by reading into it
       exceptions, limitations, or conditions that the legislature did not express or that render any
       part of the statute meaningless or superfluous. Solon v. Midwest Medical Records Ass’n, 236
       Ill. 2d 433, 440-41 (2010). We may also consider the consequences that would result from
       construing the statute one way or another, and, in doing so, we presume that the legislature
       did not intend to create absurd, inconvenient, or unjust results. People v. Marshall, 242 Ill. 2d
       285, 293 (2011). Statutory construction is a question of law, subject to de novo review. Lucas
       v. Prisoner Review Board, 2013 IL App (2d) 110698, ¶ 15.
¶ 16        We begin by briefly reviewing division 2.1 of the Municipal Code (65 ILCS 5/1-2.1-1
       et seq. (West 2012)). Division 2.1 is entitled “Administrative Adjudications” and allows a
       home-rule municipality to establish by ordinance “a system of administrative adjudication of
       municipal code violations to the extent permitted by the Illinois Constitution.” 65 ILCS
       5/1-2.1-2 (West 2012). Under the statute, an administrative adjudication proceeding is
       instituted upon the filing of a written pleading by an authorized official of the municipality.
                                                   -6-
       65 ILCS 5/1-2.1-4(d) (West 2012). Parties to the administrative adjudication proceeding are
       entitled to due process of law, including notice and an opportunity to be heard. 65 ILCS
       5/1-2.1-5 (West 2012). The administrative adjudication proceeding is presided over by a
       hearing officer, who must be an attorney licensed to practice law in Illinois for at least three
       years. 65 ILCS 5/1-2.1-4(b), (c) (West 2012). The powers and duties of the hearing officer
       are set forth in the statute. 65 ILCS 5/1-2.1-4(b) (West 2012). Any final decision by the
       hearing officer that a code violation does or does not exist constitutes “a final determination
       for purposes of judicial review and shall be subject to review under the Illinois
       Administrative Review Law [(735 ILCS 5/3-101 et seq. (West 2012))].” 65 ILCS 5/1-2.1-7
       (West 2012).
¶ 17       Central to our analysis in this case is section 1-2.1-8 of the Municipal Code (65 ILCS
       5/1-2.1-8 (West 2012)). Section 1-2.1-8 is entitled “Enforcement of judgment” and contains
       five separate subsections. Subsection (a) provides:
                   “(a) Any fine, other sanction, or costs imposed, or part of any fine, other sanction,
               or costs imposed, remaining unpaid after the exhaustion of or the failure to exhaust
               judicial review procedures under the Illinois Administrative Review Law are a debt
               due and owing the municipality and may be collected in accordance with applicable
               law.” 65 ILCS 5/1-2.1-8(a) (West 2012).
       Subsection (b) reads:
                   “(b) After expiration of the period in which judicial review under the Illinois
               Administrative Review Law may be sought for a final determination of a code
               violation, unless stayed by a court of competent jurisdiction, the findings, decision,
               and order of the hearing officer may be enforced in the same manner as a judgment
               entered by a court of competent jurisdiction.” 65 ILCS 5/1-2.1-8(b) (West 2012).
       Section 1-2.1-8 also provides a mechanism for a municipality to recoup certain expenses,
       including attorney fees and court costs (65 ILCS 5/1-2.1-8(c) (West 2012)), permits a
       municipality to record a lien against property and enforce the lien (65 ILCS 5/1-2.1-8(d)
       (West 2012)), and allows an administrative adjudication hearing officer to vacate orders
       entered by default within 21 days of their issuance (65 ILCS 5/1-2.1-8(e) (West 2012)).
¶ 18       Based on the foregoing, we conclude that a plain reading of section 1-2.1-8 of the
       Municipal Code demonstrates that the legislature clearly intended orders entered by an
       administrative adjudication hearing officer pursuant to division 2.1 of the Municipal Code to
       be enforceable. Section 1-2.1-8 is labeled “Enforcement of judgment” (see Gallaher v.
       Hasbrouk, 2013 IL App (1st) 122969, ¶ 31 (considering statutory heading in interpreting
       plain language of statute)), and subsection (b) (65 ILCS 5/1-2.1-8(b) (West 2012)) expressly
       provides that “the findings, decision, and order of the hearing officer may be enforced in the
       same manner as a judgment entered by a court of competent jurisdiction.” (Emphasis added.)
       That the legislature contemplated the enforcement of a home-rule municipality’s
       administrative adjudication orders is made even clearer when section 1-2.1-8 is examined in
       conjunction with provisions of the Code of Civil Procedure (735 ILCS 5/1-101 et seq. (West
       2012)).

                                                   -7-
¶ 19       In this regard, as noted earlier, subsection 1-2.1-8(a) of the Municipal Code (65 ILCS
       5/1-2.1-8(a) (West 2012)) provides that “[a]ny fine, other sanction, or costs imposed, or part
       of any fine, other sanction, or costs imposed, remaining unpaid after the exhaustion of or the
       failure to exhaust judicial review procedures under the Illinois Administrative Review Law
       are a debt due and owing the municipality and may be collected in accordance with
       applicable law.” (Emphasis added.) In Illinois, “applicable law” relating to collections
       includes supplementary proceedings under the Code of Civil Procedure (735 ILCS 5/2-1402
       (West 2012)), nonwage garnishments (735 ILCS 5/12-701 et seq. (West 2012)), and wage
       garnishments (735 ILCS 5/12-801 et seq. (West 2012)). Relevant to our discussion here,
       section 2-1402 of the Code of Civil Procedure (735 ILCS 5/2-1402 (West 2012)) provides a
       mechanism by which a judgment creditor may initiate supplementary proceedings against a
       judgment debtor or a third party to discover the assets of a judgment debtor and apply those
       assets to satisfy an underlying judgment. Importantly, section 2-1402 places certain
       restrictions on the procedures applicable to a citation to discover assets when related to “the
       enforcement of any order or judgment resulting from an adjudication of a municipal
       ordinance violation that is subject to Supreme Court Rules 570 through 579, or from an
       administrative adjudication of such an ordinance violation.” (Emphasis added.) 735 ILCS
       5/2-1402(o) (West 2012); see also 735 ILCS 5/12-107.5 (West 2012) (restricting use of body
       attachments when related to the enforcement of an order or judgment resulting from an
       administrative adjudication of a municipal ordinance violation). These provisions of the Code
       of Civil Procedure clearly show that the legislature anticipated judicial enforcement of
       administrative adjudications of municipal ordinance violations.
¶ 20       Nevertheless, the trial court concluded that the Municipal Code was unclear regarding the
       role of a circuit court in the enforcement of an order of an administrative adjudication
       hearing officer. We disagree. As noted above, section 1-2.1-8(b) (65 ILCS 5/1-2.1-8(b)
       (West 2012)) instructs that an order of an administrative adjudication hearing officer “may be
       enforced in the same manner as a judgment entered by a court of competent jurisdiction.”
       (Emphasis added.) In this case, the Village equates the order entered by its administrative
       adjudication hearing officer with a judgment entered in another county. Accordingly, the
       Village urges application of the enforcement mechanism set forth in section 12-106 of the
       Code of Civil Procedure (735 ILCS 5/12-106 (West 2012) (“Upon the filing in the office of
       the clerk of any circuit court in any county in this State of a transcript of a judgment entered
       in any other county of this State, enforcement may be had thereon in that county, in like
       manner as in the county where originally entered.”)). However, we are not dealing with an
       out-of-county judgment here. Thus, we do not find section 12-106 applicable. Instead, we are
       presented with an order entered by a hearing officer for a home-rule municipality located in
       McHenry County–the same county in which the Village is seeking enforcement. Since
       section 1-2.1-8(b) of the Municipal Code (65 ILCS 5/1-2.1-8(b) (West 2012)) instructs that
       an order of a hearing officer of a home-rule municipality may be enforced in the “same
       manner” as a judgment entered by a court of competent jurisdiction, we conclude that the
       hearing officer’s order is to be treated as the equivalent of a judgment rendered in the circuit
       court of the county in which the municipality is located. As such, the hearing officer’s order

                                                  -8-
       is enforced as if it had been entered by the circuit court itself. In other words, upon the
       exhaustion of (or failure to exhaust) judicial review, the hearing officer’s order becomes a
       judgment capable of enforcement. At that point, the municipality may simply file a copy of
       the hearing officer’s order in the circuit court and then commence collection proceedings as
       authorized by Illinois law. See Ill. S. Ct. R. 277(a) (eff. Jan. 4, 2013) (“A supplementary
       proceeding authorized by section 2-1402 of the Code of Civil Procedure may be commenced
       at any time with respect to a judgment which is subject to enforcement ***.”); Bianchi v.
       Savino Del Bene International Freight Forwarders, Inc., 329 Ill. App. 3d 908, 920 (2002)
       (noting that citation proceedings are not available to a creditor until after a judgment capable
       of enforcement has been entered in the creditor’s favor).
¶ 21       In so holding, we find that the trial court’s interpretation renders meaningless division 2.1
       of the Municipal Code. One of the purposes of the statute is to provide a home-rule
       municipality with an alternate method of prosecuting certain municipal ordinance violations.
       See 65 ILCS 5/1-2.1-3 (West 2012) (noting that the adoption by a municipality of a system
       of administrative adjudication does not preclude the municipality from using other methods
       to enforce municipal ordinances). The use of an administrative adjudication system reduces
       the caseload of the circuit court and presumably allows for a speedier resolution of ordinance
       violation cases and a reduction in litigation costs. However, without an enforcement
       mechanism, a municipality would have to commence another action in the circuit court,
       thereby vitiating the incentive to use an administrative adjudication system. The trial court
       also suggested that division 2.1 of the Municipal Code “can be read to grant enforcement
       authority to the administrative adjudication [hearing] officer themselves [sic].” We disagree.
       Section 1-2.1-4(b) of the Municipal Code (65 ILCS 5/1-2.1-4(b) (West 2012)) provides that
       the powers and duties of a hearing officer “shall include”: (1) hearing testimony and
       accepting evidence; (2) issuing subpoenas; (3) preserving and authenticating the record of the
       hearing; (4) issuing a determination; and (5) imposing penalties. Notably absent from the
       plain language of the statute is any indication that the legislature intended to empower the
       hearing officer with enforcement authority. Indeed, by application of the maxim “expressio
       unius est exclusio alterius,” meaning that the expression of one thing implies the exclusion of
       the other, we presume that the legislature did not intend a hearing officer to have any powers
       or duties beyond those expressed in the statute. See Schultz v. Performance Lighting, Inc.,
       2013 IL App (2d) 120405, ¶ 16; Meyer v. Buckman, 7 Ill. App. 2d 385, 396 (1955).
¶ 22       In short, when division 2.1 of the Municipal Code is read in its entirety, it is clear that the
       legislature intended a home-rule municipality to enforce an order entered by its
       administrative adjudication hearing officer. Turning to the facts in the present case, the
       record establishes that on December 17, 2012, the trial court dismissed the Village’s actions
       without prejudice and granted it 30 days to file “an amended petition/registration action to
       enforce” the administrative adjudication orders. Within the time frame provided by the court,
       the Village filed amended petitions to enforce the administrative adjudication orders entered
       on June 13, June 27, and July 11, 2012. It then filed petitions to enforce the administrative
       adjudication orders entered on July 25 and August 8, 2012. All five petitions were
       accompanied by exemplified copies of the relevant administrative adjudication orders. We
                                                    -9-
       hold that the method attempted by the Village to seek enforcement in this case was
       appropriate under division 2.1 of the Municipal Code and that once the orders were properly
       enrolled the Village could commence collection proceedings “in accordance with applicable
       law.” 65 ILCS 5/1-2.1-8(a) (West 2012).
¶ 23       Before concluding, we note that the Village asks us to address several other issues
       regarding whether it complied with the procedural prerequisites for seeking enforcement of
       the administrative adjudication orders at issue. For instance, the Village notes that a
       municipality may not seek enforcement of an administrative adjudication order until after the
       expiration of the period in which judicial review under the Illinois Administrative Review
       Law may be sought. See 65 ILCS 5/1-2.1-8(b) (West 2012). It asks us to determine whether
       the time for administrative review had expired. These issues are beyond the scope of this
       appeal, as the trial court’s decision was premised solely on a determination that it did not
       have the authority to enforce an administrative adjudication order. Accordingly, we voice no
       opinion whether the Village complied with the procedural prerequisites for seeking
       enforcement.

¶ 24                                    III. CONCLUSION
¶ 25      For the reasons set forth above, we reverse the judgment of the circuit court of McHenry
       County and remand this cause for further proceedings consistent with this opinion.

¶ 26      Reversed and remanded.




                                                - 10 -